DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-22 are currently pending. Clams 1-16 and 18-22 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 04, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pg. 5 of the response, filed June 04, 2022, with respect to the 35 U.S.C. 112(b) rejection of Claim 16 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejection of Claim 16 has been withdrawn. 
Applicant’s arguments, see Pg. 5-8 of the response, filed with respect to the rejections of Claims 1-16 and 18-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jamison et al. (US 2014/0212284 A1).
Regarding Claim 1, previous arguments regarding the interpretation of “break” are considered moot in light of the amendment, which changes the scope of the claim to require the breaks have walls be configured “for fastening”. However, for purposes of clarifying record, the Office disagrees with Applicant’s statement that the Office suggested one of ordinary skill would interpret “break” as a “gap” instead of “a change on the otherwise continuous shell”. No such suggestion was made according to the record. Rather, the Office stated the definition of a “break” with respect to the claim was not limited to only being a gap. The Office also stated a gap on an otherwise continuous surface is considered a break since it is a change on said continuous surface. See the last paragraph which starts at the bottom of Pg. 2 of the Final Rejection filed February 04, 2022. Applicant’s statements and interpreting of citations from the previous action appear to misconstrue the record. Applicant is also reminded although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It would be improper to import structures of a “break” from the Specification beyond the broadest reasonable interpretation of how the break is defined in the claim. It is still possible for interpretations of “break” other than the specific structure shown in Figures 10-11 of the instant application to meet the claim. 
Applicant’s argument (see explanation on Pg. 7) that Ishigure et al. (US 2013/0287562 A1) does not teach the fastening to the radially inner shell, but rather to the fan frame (33) is found to be persuasive. Therefore, the previous rejection has been withdrawn. The amended claim is believed to be considered obvious in view of Jamison as detailed in the rejection below. 
	Regarding the claimed range of 200 to 900mm, the Office respectfully disagrees with Applicant’s arguments. As best understood, Applicant argues the claimed range provides technical benefits and cites paragraphs [062-063] of the Specification. However, Applicant has not stated what the technical benefits are. It is unclear what the benefits are in the cited portions of the Specification. Merely giving examples of embodiments does not amount to a technical benefit. 
	Arguments with respect to remaining claims depend upon arguments addressed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wojno et al. (US 2010/0080697 A1), hereinafter Wojno, in view of Jamison et al. (US 2014/0212284 A1), hereinafter Jamison. 
Regarding Claim 1, Figure 2 of Wojno teaches a dual-flow turbine engine comprising a fan wheel (26) arranged at an upstream end of the turbine engine and a straightening assembly positioned axially downstream of the fan wheel (26), said assembly comprising two radially inner and outer coaxial shells (44, 42) between which extend vanes (70), the radially inner shell (44) being arranged around a compressor (22) and delimiting with the radially outer shell (42) an annular stream for the flow of a secondary air flow (52), the vanes (70) being fastened at a first end portion (end of 70 proximate 44) on the radially inner shell (44) and at a second end portion (end of 70 proximate 42) on the radially outer shell (42), the vanes (70) further comprising a useful part (portion between 42 and 44) extending between said first and second end portions (end proximate 44 and end proximate 42). Figure 3 teaches that for each vane (70), in a plane perpendicular to the axis of the radially inner and outer shells, a straight line passing through a junction between said first and second end portions and the useful part forms an angle α (L) with a radius (R) of the radially inner shell passing through the junction between said first end portion and the useful part of said vane. Wojno explicitly teaches an angle of 10°, therefore the claimed range of 0° < α ≤ 30° is anticipated by Wojno [0026]. Note that although Wojno discusses negative angles, as claimed all that is required is for the magnitude of the angle to be within the claimed range.  
Wojno is silent regarding the material of the vanes, only reciting any suitable material may be used [0029]. Wojno also does not expressly teach wherein the radially inner shell comprises breaks for fastening the first end portion of the vanes to said breaks as claimed. However, use of a composite and the presence of breaks would have been obvious in view of Jamison. 
Jamison teaches that ceramic matrix composite materials not only suitable for use in turbines, but are also desirable due to their high temperature capabilities and weight [0003]. Vanes, such as vane (16B), made of composite material are provided (Figures 5), [0026]. Figure 5 of Jamison also shows wherein the radially inner shell (12) comprises, on its radially outer periphery, breaks forming walls that extend radially, for fastening (via 33) the first end portion of the vanes (16B) to said breaks [0031]. See also annotated Figure 5’ below. Due to the difference in thermal expansion and stress limits between composite and metallic components, it is desirable to have a mounting which minimizes mechanical loads on the composite components [0004-0005]. The teachings of Jamison provide such a mounting [0044]. 

    PNG
    media_image1.png
    740
    714
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Wojno such that the vanes are made of a composite material, and wherein the radially inner shell comprises, on its radially outer periphery, breaks forming walls that extend radially, for fastening the first end portion of the vanes to said breaks as suggested by Jamison, since composite material is a known suitable material that helps provide high temperature capabilities weight reduction. Meanwhile, the breaks in the shell allow for attachment of the composite vane in a fashion that reduces loading on the vane. 
Wojno is silent regarding the difference in radius between the inner and outer shells.
However, the courts have held various practices to be routine expedients, only requiring ordinary skill in the art. Teachings relating to size are generally not sufficient to distinguish claims over prior art (MPEP 2144.04, IV, A). With respect to the instant application, the claim requires that the difference in radius between the inner and outer shells ranges from 200 to 900mm. This limitation is treated as being related only to the size of the engine. The difference between the shells would be larger or smaller depending on the overall size of the turbine the shells are present in. In other words, given the same turbine design, one of ordinary skill would scale the size of the individual parts of the turbine should the overall turbine be scaled. As noted in MPEP 2144.04, IV, A, the courts have held that limitations merely related to size are insufficient for patentable distinction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine engine taught by Wojno-Jamison such that the difference in radius between the inner and outer shells ranges from 200 to 900 mm, since one of ordinary skill would appropriately size the shrouds to meet one’s design requirements. 
Regarding Claim 10, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno teaches wherein the secondary stream lacks a structural arm upstream of the straightening assembly, as it can be seen no arm is forward of vane (70) (Figures 2-4). 
Regarding Claim 16, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
The modification in Claim 1 by Jamison results wherein the first end portion is straight and extends in line with the useful part of the vane. As exemplified in Figure 5 of Jamison, the vane (16B) extends straight and in line, even at the portion that is fastened by (33). 
Regarding Claim 18, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
The modification in Claim 1 results wherein the radially inner shell comprises a number of breaks identical to the number of vanes in the assembly, as exemplified in Figure 5 of Jamison. There is one break for each vane (16b).  

Claims 2-9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wojno and Jamison as applied to Claims 1 and 10 above, and further in view of Gilson et al. (US 2016/0090909 A1), hereinafter Gilson.
Regarding Claim 2, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno only gives an exemplary number of vanes and does not expressly teach a range of the number of vanes from 25 to 45 as claimed. However, the number of vanes would have been obvious in view of Gilson. 
Figure 2A of Gilson teaches a turbine engine having a number of vanes (86). The number of vanes (86) depends on the number of fan blades of fan (82). Noise is generated by turbulent wakes from the fan interacting with the downstream vanes. Therefore, one known way reduce a particular type of noise, broadband noise, is to reduce the number of vanes [0006-0009]. In the specific example provided by Gilson, the fan section contains 30 or fewer fan blades and a ratio of number of guide vanes to fan blades of 0.8-2.5 [0011]. In other embodiments, the turbine engine has 26 or fewer, or 20 or fewer fan blades, all the exemplified embodiments being known suitable number of fan blades to produce sufficient thrust during operation [0044]. Taking the 30 fan blade example and the ratio provided, the number of vanes taught by Gilson varies from twenty-four to seventy, which covers the claimed range of 25 to 45. Thus, the claimed range of the number of vanes is within the known range taught by Gilson (see MPEP 2131.03 regarding the anticipation of ranges). The known range taught by Gilson contains the number of vanes necessary to sufficiently reduce sources of turbulent wake given a known fan blade design. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the turbine engine taught by Wojno-Jamison such that the number of vanes ranges from 25 to 45 as suggested by Gilson, since one of ordinary skill in the art would modify the number of vanes present to sufficiently reduce the number of turbulent wake sources as desired.  
Regarding Claim 3, Wojno, Jamison, and Gilson teach the turbine engine as set forth in Claim 2. 
Wojno, Jamison, and Gilson are silent regarding the diameter of the radially inner shell. 
Gilson teaches a bypass ratio may be defined as a volume of air delivered into the bypass duct (i.e. between the inner and outer shell) compared to a volume of air directed to the compressor section of the engine, desiring a bypass ratio of greater than about 6 [0012]. This ratio affects the amount of thrust that is provided by the bypass flow [0044]. Thus, the diameters of the shell in combination with the range of the difference between the shells is a result effective variable, since these dimensions determine the volume of air capable of going through the bypass duct compared to the volume of air going through the compressor. The volume of air going through the bypass duct then determines the thrust produced by the bypass flow. One of ordinary skill would routinely optimize the size of the bypass duct compared to the size of the compressor to obtain a desired level of thrust (see MPEP 2144.05, II regarding routine optimization of ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine engine taught by Wojno-Jamison-Gilson such that the radially inner shell has a diameter ranging from 1000 mm to 1600 mm, since one of ordinary skill would routinely optimize the size of the space between the shells to obtain a desired level of thrust. 
Regarding Claim 4, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno and Jamison do not expressly teach the diameter of the inner shell ranging from 1000 mm to 1600 mm as claimed. 
However, it would have been obvious to further modify the turbine engine such that the diameter of the inner shell ranges from 1000 mm to 1600 mm for the same reasons set forth above with respect to the rejection of Claim 3 in view of Gilson.
Regarding Claim 5, Wojno, Jamison, and Gilson teach the turbine engine as set forth in Claim 3. 
Wojno explicitly teaches an angle of 10°, therefore the claimed range of α from 10 to 30 degrees is anticipated by Wojno [0026] (see MPEP 2131.03 regarding anticipation of ranges). 
Regarding Claim 6, Wojno, Jamison, and Gilson teach the turbine engine as set forth in Claim 3. 
Wojno and Jamison do not expressly teach the diameter of the inner shell and the number of vanes being the claimed values of ranging from 1,000mm to 1,200mm and 30 to 40. 
However, it would have been obvious to further modify the turbine engine such that the diameter of the inner shell ranges from 1000 mm to 1200 mm and the number of vanes ranges from 30 to 40 for the same reasons set forth above with respect to the rejections of Claims 2 and 3 in view of Gilson. The same reasoning is applicable to the narrower recited ranges of Claim 6. 
Regarding Claim 7, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno also teaches the angle α is 10° (lean angle) [0026]. 
Wojno and Jamison do not expressly teach the diameter of the inner shell and the number of vanes being the claimed values of 1,000mm and 45. 
However, it would have been obvious to further modify the turbine engine such that the diameter of the inner shell is 1000 mm and the assembly comprises 45 vanes for the same reasons set forth above with respect to the rejections of Claims 2 and 3 in view of Gilson. The same reasoning is applicable to the recited values of Claim 7. 
Regarding Claims 8-9, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno does not expressly teach angle α is 20° or 30°. 
However, paragraph [0026] of Wojno acknowledges that the angle α, characterized as lean, provides aerodynamic, acoustic, and/or other benefits in terms of gas turbine engine performance. As such, it is recognized that the angle α has effects on the performance of the engine. One of ordinary skill would routinely optimize the angle α, arriving at the claimed angles, to attain a desired performance for a given turbine engine (see MPEP 2144.05, II regarding routine optimization). Note that the claimed ranges are within the range of 0° to 40° taught by Wojno, therefore they are known suitable angles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine engine taught by Wojno-Jamison such that the angle α is 30° (Claim 8) or 20° (Claim 9) as shown by Wojno, since one of ordinary skill would routinely optimize the angle to attain a desired performance.
Wojno and Jamison do not expressly teach the diameter of the inner shell and the number of vanes being the claimed values. 
However, it would have been obvious to further modify the turbine engine such that the diameter of the inner shell is 1100 mm and the assembly comprises 30 vanes (Claim 8) or the diameter of the inner shell is 1200 mm and the assembly comprises 36 vanes (Claim 9) for the same reasons set forth above with respect to the rejections of Claims 2 and 3 in view of Gilson. The same reasoning is applicable to the recited values of Claims 8 and 9. 
Regarding Claims 19-22, Wojno and Jamison teach the turbine engine as set forth in Claims 1 and 10. Wojno, Jamison, and Gilson teach the turbine engine as set forth in Claims 2 and 5. 
Wojno-Jamison and Wojno-Jamison-Gilson are silent regarding the diameter of the outer shell. 
However, it would have been obvious to further modify the turbine engine such that the outer shell has a diameter from 2000 to 2800 mm for the same reasons set forth above with respect to the rejection of Claim 3 in view of Gilson. The diameter of the outer shell, with the difference in radius between the inner and outer shells, affects the volume of air capable of flowing between the inner and outer shell compared to the compressor. As noted in Claim 3, the diameters of the shell in combination with the range of the difference between the shells is a result effective variable, since these dimensions determine the volume of air capable of going through the bypass duct compared to the volume of air going through the compressor, which then affects the amount of thrust being produced (Gilson, [0012, 0044]). 

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wojno and Jamison as applied to Claim 1 above, and further in view of Ishigure et al. (US 2013/0287562 A1), hereinafter Ishigure. 
Regarding Claim 11, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno does not expressly teach curving the end portions. However, curving would have been obvious in view of Ishigure. 
Figure 9 of Ishigure teaches an embodiment where vane (31) has a second end portion (encompassing 101) that is curved in a first direction (see curving of strips 101) that is circumferential with respect to the useful part of the vane (31), and also has a first strip for bonding to the radially outer shell curved in the first circumferential direction with respect to the useful part of the vane and a second strip for bonding to the radially outer shell curved in a second circumferential direction that is opposite to the first circumferential direction. This brings about the same effect as noted in Ishigure’s first embodiment, which is an attachment for composite vanes that allows for sufficient securement against tensile and bending loads [0060-0063 and 0059]. 
The teachings of Ishigure do not teach away from what is already presented by Jamison. Paragraph [0059] of Ishigure notes that the joint rigidity in the radial direction between the ends and the adjacent structure is what allows for the vane to function as a structural body despite not being metallic, resulting in weight reduction by making it no longer necessary to have metallic structural elements. Meanwhile, Jamison still requires metallic structural elements (16a) between the shells (12, 14) due to using composite vanes (16b) (Jamison, [0021-0022]). The first end portion (radially inner end) in Jamison is already considered radially rigid with its radially inner shell (12), as it is allowed to “’ride’ radially” with the shell (Jamison, [0031]). Therefore, only a suitable configuration for the second end portion, such as the one exemplified in Ishigure, is needed to improve the vane mounting such that metallic structural elements would no longer be required. This teaching does not require the elimination of vanes (16b), only the replacement of metallic structural elements (16a) with appropriately rigid composite vanes to reduce weight. Thus, the teachings of Ishigure are considered an improvement to the combination of Wojno-Jamison. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine engine taught by Wojno-Jamison such that the second end portion is curved in a first direction as suggested by Ishigure, to provide the benefit of giving a known method of attachment for a composite vane that secures against loading. It is noted the second end portion as modified to include the structure shown in Figure 9 also has a first strip for bonding to the radially outer shell curved in the first circumferential direction with respect to the useful part of the vane and a second strip for bonding to the radially outer shell curved in a second circumferential direction that is opposite to the first circumferential direction.
Regarding Claim 13, Wojno, Jamison, and Ishigure teach the turbine engine as set forth in Claim 11. 
The modification in Claim 11 by Ishigure results wherein said first circumferential direction is directed towards a suction surface of an adjacent vane, as exemplified in Figure 9 of Ishigure. Portions (101) extend in both directions, thereby towards pressure and suction sides of adjacent vanes. 
Regarding Claim 15, Wojno, Jamison, and Ishigure teach the turbine engine as set forth in Claim 11. 
As noted above, the modification in Claim 11 by Ishigure results wherein the second end portion comprises a first strip (101) for bonding to the radially outer shell (proximate 7e) curved in the first circumferential direction with respect to the useful part of the vane and a second strip (101) for bonding to the radially outer shell (proximate 7e) curved in a second circumferential direction that is opposite to the first circumferential direction, as exemplified in Figure 9 of Ishigure. Portions (101) are interpreted as strips which extend in both directions with respect to the useful part of the vane (31). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wojno and Jamison as applied to Claim 1 above, and further in view of Ciais et al. (US 5,131,808 A), hereinafter Ciais. Note the certificate of correction dated July 21, 1992 corrects the drawings provided in Ciais.
Regarding Claim 12, Wojno and Jamison teach the turbine engine as set forth in Claim 1. 
Wojno and Jamison do not expressly teach the first end portion and second end portion curved in opposite directions as claimed. However, such a curved configuration would have been obvious in view of Ciais. 
Figure 7 of Ciais teaches a turbine engine having composite vanes (52), wherein each vane has a first end portion (54) curved in a first direction that is circumferential with respect to the useful part of the vane (52), and a second end portion (56) curved in a second direction that is opposite to the first direction. Note that the end portions extending of “first direction” and “second direction” are interchangeable as claimed. Bending at the end portions allows for a gap to allow some play between the vane and inner and outer shells (20, 22). The play results in the capability to accommodate differential expansion during operation. This teaching is applicable to either one of or both ends (Col. 3, Lines 5-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the engine taught by Wojno-Jamison such that the first and second end portions are curved in opposite directions as suggested by Ciais, to provide the benefit of accommodating for differential expansion. 
Regarding Claim 14, Wojno, Jamison, and Ciais teach the turbine engine as set forth in Claim 12. 
The modification by Ciais in Claims 12 results wherein said first circumferential direction is directed towards a suction surface of an adjacent vane, as exemplified by Figure 7 of Ciais. End portions (54, 56) extend in opposite directions, therefore at least one of them will be towards a suction side surface of an adjacent vane. The claim does not specify which end portion extends in the first circumferential direction, only requiring at least one of the end portions to extend in the first circumferential direction.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jamison (US 2016/0326896 A1), Bocoviz et al. (US 5,605,440 A), Marey et al. (US 5,399,069 A) disclose other possible interpretations for the break as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745